DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 08/26/2019.
The preliminary amendment filed 08/26/2019 is acknowledged.

Status of the Claims
Claims 1-15 have been cancelled.
Claims 16-30 have been added.
Claims 16-30 are currently pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 has been considered by the examiner.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 17-19 and 24-30 are objected to because of the following informalities:  
Re claim 17, substitute the term “this” with – the – (see lines 5 and 8, respectively); 
Re claim 18, substitute the term “this” with – the – (see lines 4 and 5, respectively);
Re claim 24, substitute the term “this” with – the – (see page 9, lines 1, 3, 5 and 8, respectively), and “these” with – the – (see page, 9, line 9);
Re claim 25, substitute the term “this” with – the – (see lines 4 and 5, respectively); and 
Re claim 27, delete the term “so” (see page 10, lines 5 and 8, respectively). 
Claims 19, 26, and 28-30 are objected to since they are dependent upon an objected claim. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 16-30 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 16, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim,
wherein the magnetic sensor has at least one further magneto-sensitive sensor element, which, viewed from the value document transported past, is arranged behind the measuring sensor row and has a greater distance from the transport plane of the value document than the measuring sensor elements,
detecting measuring signals of the value document by the measuring sensor elements at plurality of measuring points of the value document, which is arranged on the value document along a measuring line transversely to the transport direction,
detecting a correction signal by at least one of the further sensor elements at at least one correction measuring point of the value document,
ascertaining corrected measuring signals of the measuring points by correcting the measuring signals detected at the measuring points with the aid of the correction signal detected at at least one correction measuring point,
checking magnetic properties of the value document on the basis of the corrected measuring signals of a plurality of measuring points.

With respect to independent claim 27, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim,
	at least one further magneto-sensitive sensor element which, with reference to the value document transported past, is arranged behind the measuring sensor row and 
wherein a control device adapted to control the measuring sensor row that the measuring sensor elements detect measuring signals of the value document at a plurality of measuring points of the value document, said measuring points being arranged on the value document along a measuring line transversely to the transport direction, and to control the at least one further sensor element that it detects at least one correction signal at at least one correction measuring point of the value document,
an evaluation device adapted to correct the measuring signals detected at the measuring points of the value document with the aid of the correction signal detected at the at least one correction measuring point of the value document, thereby to eliminate the distance dependence of the measuring signals and to check the magnetic properties of the value document on the basis of the corrected measuring signals of a plurality of the measuring points.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schutzmann (US 10,002,267) discloses a method for checking value documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887